Citation Nr: 1102836	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C. H. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1951 to 
July 1972.

This appeal arises to the Board of Veterans' Appeals (Board) from 
an August 2008-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that denied service connection for the cause of the Veteran's 
death. 

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

Accrued benefits based on a September 2006 rating decision that 
had not become final at the time of death is raised by the 
record, but has not been developed for appellate review.  
Therefore, the claim is referred to the agency of original 
jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his 
death.

2.  The Veteran died on December [redacted], 2006.  

3.  The immediate cause of death listed on the certificate of 
death was cardiopulmonary arrest.  

4.  The death certificate reflects that multi-organ system 
failure, due to or as a consequence of sepsis, due to or as a 
consequence of acute pancreatitis, are other significant 
conditions contributing to death.  

5.  At the time of death, the Veteran's service-connected 
disabilities were intervertebral disc syndrome with sciatic 
neuropathy, rated 60 percent, and for hiatal hernia, rated 10 
percent; the combined schedular service connection rating was 60 
percent; however a total disability rating based on individual 
unemployability had also been in effect since May 25, 2001.  

6.  Competent medical evidence reflects that a service-connected 
disability substantially and materially contributed to the 
Veteran's death.


CONCLUSION OF LAW

The Veteran's death was caused by or substantially or materially 
contributed to by a disability or disease incurred in active 
military service.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the Veteran's 
death due to cardiopulmonary arrest and underlying multi-organ 
system failure, competent evidence must be presented that relates 
the fatal disease to a period of military service or a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010); Ruiz v. Gober, 
10 Vet. App. 352 (1997).  The competent evidence must show that a 
service-connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected disability 
to be the principal (primary) cause of death, it must alone or 
with some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability to 
be a "contributory cause," it must contribute substantially or 
materially.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that it combined 
to cause death, or that it aided or lent assistance to the 
production of death, that is, that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).

The claims file reflects that at the time of the Veteran's death 
on December [redacted], 2006, service connection was in effect for 
intervertebral disc syndrome with sciatic neuropathy, rated 60 
percent under Diagnostic Code 5243, and for hiatal hernia, rated 
10 percent under Diagnostic Code 7346.  The combined schedular 
service connection rating was 60 percent; however a total 
disability rating based on individual unemployability had also 
been in effect since May 25, 2001.  

The claims file reflects that the appellant was married to the 
Veteran at the time of the Veteran's death.  According to a death 
certificate, the Veteran died at Comanche County Memorial 
Hospital, Lawton, Oklahoma, on December [redacted], 2006.  He was 
75 years old.  The immediate cause of death, listed on the 
certificate of death, was cardiopulmonary arrest due to or as a 
consequence of multi-organ system failure, due to or as a 
consequence of sepsis, due to or as a consequence of acute 
pancreatitis. 

In a signed, April 2008-dated letter, VA staff physician, J. W., 
M.D., noted that prior to death the Veteran had been his patient.  
Explaining the cause of death, Dr. J. W. noted that many 
pathologies can lead to death due to cardiopulmonary arrest.  
These possible underlying causes include lack of exercise.  Dr. 
J. W. noted that the Veteran suffered severely for many years due 
to his [service-connected] lower back disability, which prevented 
him from exercising.  Dr. J. W's rationale for connecting the 
actual cause of death with service-connected disability was that 
as the Veteran grew older, lack of ability to exercise placed 
excessive amounts of stress on his heart, making it work harder 
and faster to the point of causing death from complications of 
cardiopulmonary arrest.  The physician concluded, "Therefore, I 
do believe [the Veteran's] condition with his lower back was a 
contributing factor in his development of the Cardiopulmonary 
problems that caused his death.  If I can be of further 
assistance in regard to [the Veteran], kindly let me know."  

The Board finds the above-mentioned medical opinion competent, 
credible, and persuasive, as it is based on accurate facts and is 
well-supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  A medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions."  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In December 2010, the appellant testified at a videoconference 
hearing before the undersigned Veteran's law judge that Dr. J. W. 
had been the Veteran's treating physician.  Although the United 
States Court of Appeals for Veterans Claims has expressly 
rejected a rule that the opinions of private treating physicians 
are entitled to presumptively greater weight, Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993), the Board may favor the opinion of 
one competent medical expert over another if its statement of 
reasons and bases is adequate to support that decision.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

In this case, a contrary opinion was offered in July 2008 by an 
Oklahoma City VA Medical Center staff physician.  The physician 
had reviewed the file and found no evidence that the service-
connected intervertebral disc syndrome, hiatal hernia, or 
duodenal irritability had contributed to the fatal 
cardiopulmonary problems.  The rationale provided was that there 
was no medical evidence or medical literature in the Veteran's 
medical record to support a favorable decision on contributing 
cause of death.  

The Board finds the above-mentioned medical opinion competent and 
credible; however it is unpersuasive as it is based on an 
inaccurate fact.  Whereas the VA physician found that the claims 
file contains no evidence that the service-connected 
intervertebral disc syndrome had contributed to the fatal 
cardiopulmonary problems, in fact, the claims file does contain a 
well-supported, favorable medical opinion to that effect.  The VA 
reviewing physician apparently missed the favorable opinion 
altogether.  As noted above, a medical opinion based upon an 
inaccurate factual premise has no probative value.  Furthermore, 
even assuming arguendo that the July 2008 medical opinion is 
based on correct facts and is equally as persuasive as the 
contrary opinion, the evidence would then be in relative 
equipoise and the outcome would still be favorable to the 
appellant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

In this case, after a review of all the evidence of record, the 
Board finds that the weight of the competent medical evidence of 
record demonstrates that a service-connected disability did 
substantially or materially contribute to his death.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


